t c memo united_states tax_court j ramsay farah and elizabeth farah petitioners v commissioner of internal revenue respondent docket no filed date jurist bruce howard for petitioners jay a roberts and ann m welhaf for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure for 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar after concessions the issues for decision are whether petitioners may exclude the gain on the sale of their berlin home under sec_121 whether petitioners may also exclude the gain on the sale of the south point road lot under sec_121 and whether petitioners are liable for a penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the exhibits attached thereto and the stipulation of settled issues are incorporated herein by this reference at the time they filed their petition petitioners resided in hagerstown maryland background in petitioner dr j ramsay farah dr farah opened his pediatric medical practice in hagerstown maryland over the years petitioner elizabeth farah ms farah also worked for the medical practice assisting with various administrative duties however she always worked from her home 2petitioners concede they are not entitled to a loss of dollar_figure from their schedule e supplemental income and loss rental_real_estate_activities and they are not entitled to schedule c profit or loss from business deductions of dollar_figure petitioners also concede they failed to report state_income_tax refunds of dollar_figure 3at various times from through dr farah operated medical offices in waynesboro pennsylvania and boonsboro maryland in addition to his hagerstown practice on date dr farah was appointed to the medical staff of washington county hospital in hagerstown maryland in date petitioners purchased a large historic house located pincite the terrace hagerstown maryland hagerstown house at the time of trial in this case petitioners still owned the hagerstown house dr farah has always maintained an office in the hagerstown house since he has used the hagerstown address as the business address for his medical practice and myriad other business activities in addition to their work in the medical practice since petitioners have been general partners in the boonsboro medical center partnership boonsboro partnership which owns and leases office space to various tenants including physicians dr and ms farah own a 74-percent and 74-percent interest in the boonsboro partnership respectively the purchase of the berlin house and the south point road lot on date petitioners purchased a piece of waterfront property consisting of dollar_figure acres and a house located pincite south point road berlin maryland berlin house petitioners intended to use it as a summer home and eventually make it their retirement home the property was originally listed for sale for dollar_figure however the sellers accepted petitioners’ offer of significantly less either dollar_figure as respondent contends or dollar_figure as petitioners contend the contract for sale lists the purchase_price as dollar_figure the form hud-1 settlement sheet issued at the closing also lists the total purchase_price as dollar_figure an addendum to the contract provides that dollar_figure is to be paid for personal_property not specifically included in the contract for purchase petitioners executed a promissory note in the amount of dollar_figure in favor of the sellers the note carried a term of years and called for dollar_figure of interest to be paid over the years petitioners made significant improvements to the berlin house costing a total of dollar_figure to make it a suitable retirement home in addition to improving the house petitioners required additional land for a yard and septic drainage field as most of the property surrounding the berlin house was marshland to that end petitioners planned to purchase the dollar_figure acre unimproved lot adjacent to the berlin house known as lot minor subdivision of w v krewatch land south point road berlin maryland south point road lot on date on the advice of counsel petitioners formed the j ramsay farah family_partnership family_partnership a maryland general_partnership for the purpose of owning and developing the south point road lot petitioners purchased the land through the partnership to help protect the property from liabilities arising from dr farah’s medical practice dr farah was told by counsel that holding the land with his children would make it difficult to attach upon formation of the family_partnership dr and ms farah each held a 35-percent interest two of their four children frederick farah then age and veronica farah then age each owned 15-percent interests the partnership_agreement was signed by dr and ms farah it was not signed by either of their children nor did either child make a capital_contribution to the family_partnership the family_partnership did not register as a business_entity in the state of maryland or obtain an employee identification_number on the day of its formation the family_partnership completed the purchase of the south point road lot at the time of purchase the only structure on the lot was a tool shed there was no separate electricity line well sewer line or septic system at the closing petitioners paid dollar_figure in cash the balance of the purchase_price was financed through a promissory note and a purchase_money_mortgage to the seller made by the family_partnership petitioners made improvements to the south point road lot they constructed a bulkhead and concrete path that extended along the shoreline from the berlin residence property into the south point road lot to protect the property from the water they also constructed a fence that went around both properties the lot sec_4petitioners also had two older children patrick farah and another whose name was not disclosed in the record were landscaped and petitioners constructed a chain link dog enclosure petitioners’ move to berlin in the spring of veronica farah petitioners’ daughter was accepted as a freshman at salisbury state university it was the only school to which she applied salisbury state university is located in salisbury maryland approximately a 30-minute drive from petitioners’ berlin house at that time veronica required heightened parental supervision and support including the regular administration of medication to support their daughter petitioners planned to move with her to the berlin house in preparation for the move dr farah put his hagerstown medical practice up for sale in date he also closed his boonsboro practice in date dr farah completed the sale of his hagerstown medical practice ms farah moved to the berlin house in date to be with veronica who was enrolled full time at salisbury state university from the fall term of through the fall term of in addition to her studies she worked part time at various restaurants and night clubs in ocean city maryland ms farah drove veronica to and from class as well as to and from her part-time jobs both veronica and ms farah received medical treatment including surgery in salisbury maryland near petitioners’ berlin home while living in hagerstown petitioners were involved in several social and community activities such as the rotary club the northwood swim club the ymca and the maryland symphony orchestra around the time of their move to the berlin residence they discontinued their membership or involvement with these activities in date dr farah began working part-time for sierra military health sierra as an associate medical director at sierra’s office located in baltimore maryland among many other responsibilities sierra credentials hospitals that provide care to military personnel and their dependents in date dr farah was promoted to full medical director working in quality assurance the position required that he work days a week at sierra’s baltimore office baltimore is approximately miles from hagerstown and miles from berlin dr farah traveled extensively from baltimore to various clinics and medical facilities located along the east coast from maine to northern virginia dr farah continued his employment with sierra until date his position with sierra required that he perform a half-day of clinical work each week which he did with towson express located in towson maryland a suburb of baltimore towson is approximately miles from hagerstown and miles from berlin until date dr farah served as medical director at victor cullen academy a home for juvenile detainees located in sabillasville maryland on date his service agreement with victor cullen academy was terminated because he no longer lived within miles of the facility hagerstown is approximately miles from sabillasville berlin is more than miles from sabillasville on date dr farah neglected to renew his membership on the medical staff of washington county hospital in hagerstown although dr farah traveled extensively as often as possible he returned to berlin at the end of a workday he was always in berlin on weekends and other nonworking days to be with his family use of the hagerstown house from date to date before the completion of the sale of his medical practice in date dr farah spent considerable time in the hagerstown house after the sale of his practice dr farah visited the hagerstown house more frequently than his wife did he would return at least once a month to collect bulk mail sent there in contrast ms farah rarely went to the hagerstown house in august of she stayed in the hagerstown house for the baptism of her grandson and to renew her driver’s license to perform her management duties with the boonsboro partnership ms farah rarely went to the boonsboro building she handled all bills and tenant issues by mail or by phone from berlin although they spent little time in hagerstown petitioners always used the hagerstown address as their mailing address they used the hagerstown address on their voter registrations their vehicle registrations their driver’s licenses and on all federal and state_income_tax returns during the relevant years maryland imposed a local income_tax based on the county in which the taxpayer lived although the rates changed year to year a taxpayer domiciled in hagerstown paid a tax_rate of approximately percent while a taxpayer domiciled in berlin paid only percent during the relevant period see md code ann tax-gen sec lexisnexis all bills associated with the berlin house were sent to hagerstown petitioners also used the hagerstown address as their mailing address for two shoreline construction permits obtained for the berlin house petitioners did not stop water or utility service to the hagerstown house at any time both water usage and electricity usage remained consistent from date through date 5the average quarterly water usage at the hagerstown house from date through date was dollar_figure units the average quarterly water usage at the hagerstown house from date through date was dollar_figure units the average continued christina farah who would later marry and divorce petitioners’ son moved into the hagerstown house with petitioners in she left in date to live in texas with petitioners’ son patrick farah she returned to hagerstown in date and stayed until date christina’s first son was born date in dallas texas petitioners spent christmas of in dallas with patrick and christina christina returned to hagerstown in january of after that she would go to dallas periodically for visits usually lasting a week or a weekend because christina’s husband was abusive at times petitioners allowed her to stay in the hagerstown house rent-free to provide a safe and secure environment for christina and her children petitioners’ grandchildren christina often forwarded petitioners’ mail to them at their berlin home she also spent holidays with petitioners at their berlin home when christina was not in hagerstown petitioners’ son frederick farah who liked to use the hot tub at the hagerstown house with his friends would go there to forward the mail continued electricity usage at petitioners’ hagerstown house from date through date was dollar_figure kilowatt hours the average electricity usage at petitioners’ hagerstown house from date through date was dollar_figure kilowatt hours petitioners’ move back to hagerstown and the sale of the berlin house and the south point road lot in date ms farah was diagnosed with an aggressive and rare form of lung cancer requiring major surgery and medical followup at that time petitioners were unsure of her chances of survival and their prospects for the future as they needed additional funds and felt ms farah’s future medical needs would be best served in a major medical center petitioners decided to sell the berlin house and the south point road lot in date dr farah consulted with his attorney regarding his estate plan and the sale of the two properties on date petitioners entered into a listing agreement to sell the berlin residence together with the south point road lot the listing agreement listed the owner of the south point road lot as the family_partnership petitioners never considered selling the properties separately in the spring of dr farah was a candidate for a position on the maryland board_of physician quality assurance bpqa dr farah’s candidate submission to the bpqa represented that he resided in hagerstown maryland in date dr farah began working part time as the medical director for colonial management group in hagerstown maryland consequently dr farah began spending more time in hagerstown on date petitioners had most of the furnishings of the berlin house packed and shipped to hagerstown on date both the berlin house and the south point road lot were sold to one buyer for a total of dollar_figure at the closing the settlement company prepared separate form hud-1 settlement sheets for the berlin house and the south point road lot petitioners did not know there would be separate settlement sheets for the two properties until the day of the closing the separate settlement sheets allocated dollar_figure of the sales proceeds to the berlin residence and dollar_figure to the south point road lot the allocation of the dollar_figure between the two properties was not negotiated by petitioners or the buyer the settlement sheet for the south point road lot listed the family_partnership as the owner no change in ownership of the south point road lot was recorded between its purchase in by the family_partnership and its sale in petitioners’ return and the notice_of_deficiency on date petitioners filed their joint form_1040 u s individual_income_tax_return for on the schedule c profit or loss from business attached to their return petitioners reported gross_receipts of dollar_figure and expenses of dollar_figure resulting in a loss of dollar_figure some of the expenses on the schedule c related to dr farah’s employment with sierra dr farah did not maintain his own records for his work activities with sierra instead he relied on records maintained by sierra which were destroyed in the fall of the schedule d capital_gains_and_losses attached to their return reported an amount_realized of dollar_figure from the sale of their berlin house and a corresponding adjusted_basis of dollar_figure the schedule d did not report the sale of the south point road lot the schedule e supplemental income and loss reported a loss from the boonsboro partnership of dollar_figure on date respondent issued petitioners a notice_of_deficiency disallowing petitioners’ schedule c expenses and schedule e loss respondent also adjusted petitioners’ income to include a capital_gain of dollar_figure on the sale of the berlin house and the south point road lot a burden_of_proof opinion generally the taxpayer bears the burden of proving the commissioner’s determinations are erroneous rule a however the burden_of_proof with respect to a factual issue relevant to the liability of a taxpayer for tax may shift to the commissioner under sec_7491 if the taxpayer has produced credible_evidence relating to the issue has met his substantiation requirements maintained records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings on brief petitioners argue that the burden_of_proof on the issue of whether the berlin house was petitioners’ principal_residence should shift to respondent our resolution of the issue is based on the preponderance_of_the_evidence rather than the allocation of the burden_of_proof therefore we need not address petitioners’ sec_7491 argument see 124_tc_95 petitioners bear the burden_of_proof on all other issues affecting their liability for the deficiency in their federal_income_tax b sec_121 and principal_residence sec_121 provides for the exclusion_from_gross_income of up to dollar_figure of gain from the sale_or_exchange of property if the property was owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more during the 5-year period preceding the sale_or_exchange a husband and wife filing a joint_return may exclude a maximum of dollar_figure of the gain from gross_income if at least one spouse meets the ownership requirement and both spouses meet the use requirement of sec_121 sec_121 petitioners argue that they may exclude the gain from the sale of the berlin house and the south point road lot from their gross_income pursuant to sec_121 because they owned and used the two properties as their principal_residence from date through date respondent argues petitioners are not entitled to the exclusion for either property because the hagerstown house was petitioners’ principal_residence at all times whether a residence qualifies as the taxpayer’s principal_residence for purposes of sec_121 is a question of fact that is resolved with reference to all the facts and circumstances sec_1_121-1 income_tax regs see also 92_tc_206 63_tc_505 if a taxpayer alternates between properties using each as a residence for successive periods of time the property that the taxpayer uses a majority of the time during the year ordinarily will be considered the taxpayer’s principal_residence sec_1_121-1 income_tax regs in order to meet the 2-year use requirement occupancy of the residence is required sec_1_121-1 income_tax regs sec_1_121-1 income_tax regs generally applies to sales and exchanges that occurred on or after date however for sales or exchanges of a principal_residence before date but after date taxpayers may elect to apply sec_1_121-1 income_tax regs by filing a return for the taxable_year of the sale_or_exchange that does not include the gain from the sale sec_1_121-4 income_tax regs the sale of the berlin residence took place on date petitioners’ return did not include the gain from the sale of the berlin residence therefore sec_1_121-1 income_tax regs applies to the sale nevertheless our decision in this case would be the same whether or not sec_1_121-1 income_tax regs applied 7short temporary absences such as for vacation are counted as periods of use sec_1_121-1 income_tax regs for example if an individual owns homes in new york and florida spending months of the year in the new york home and months in the florida home absent facts and circumstances indicating otherwise the new york home is the individual’s principal_residence for all of the year sec_1_121-1 example income_tax regs in contrast if an individual who owns homes in maine and montana lives in the maine home for years then lives in the montana home for years and then returns to maine each house is her principal_residence while she lives there sec_1_121-1 example income_tax regs in addition to the use of the property other_relevant_factors in determining a taxpayer’s principal_residence include but are not limited to i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer’s mailing address for bills and correspondence v the location of the taxpayer’s banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated sec_1_121-1 income_tax regs the berlin house first we turn to whether the berlin house without regard to the adjacent south point road lot was petitioners’ principal_residence respondent does not dispute that petitioners owned the berlin house rather the dispute centers on petitioners’ use of the berlin house as their principal_residence ms farah’s use of the berlin house is similar to sec_1 b example income_tax regs from to date she lived in hagerstown after it was purchased in she occasionally visited the berlin house in date she moved to berlin rarely returning to the hagerstown house until date when she moved back to hagerstown because of the impending sale of the berlin house dr farah’s residency is not as simple after his wife moved to berlin dr farah continued to spend significant time in hagerstown until the sale of his medical practice in date after the sale of his medical practice he spent far less time in berlin than his wife because of his work schedule in date he began working for sierra a job that required him to be in baltimore days a week baltimore is approximately miles from hagerstown and miles from berlin the job also required that he travel extensively though the record is unclear whether that travel substituted for hi sec_3 days in baltimore in addition to his employment with sierra dr farah also worked at a clinic a half day a week in towson maryland a suburb of baltimore towson is approximately miles from hagerstown and miles from berlin petitioners credibly testified that dr farah returned to berlin on the weekends and on all nonworkdays they also credibly testified that he returned approximately once a month to the hagerstown house after the sale of his practice and before he began working in hagerstown in date the record is unclear however as to where dr farah stayed while working in baltimore and towson and how often his work required him to travel to various medical facilities what is clear is that between the sale of his medical practice in date and his return to work in hagerstown in date dr farah spent significantly more time in berlin than he did in hagerstown respondent argues that the consistent usage of utilities between and in the hagerstown house indicates that petitioners spent significant time there however the consistent utility usage is explained by the occupation of the hagerstown house by petitioners’ daughter-in-law christina farah and after date her newborn son respondent argues that because dr farah’s employment with sierra called for him to work in baltimore which is closer to hagerstown than berlin his principal_residence must be in hagerstown however dr farah’s employment history indicates he stopped residing in hagerstown in date around the time he began work for sierra dr farah sold his hagerstown practice gave up his privileges at the local hagerstown hospital and was terminated from employment with the victor cullen academy because he no longer lived in hagerstown or elsewhere within a 20-mile radius of the facility respondent relies heavily on the fact that petitioners used the hagerstown address on their tax returns driver’s licenses vehicle registrations and voter registrations petitioners explain that they did not change their mailing address because they wanted to maintain a consistent appearance considering dr farah’s myriad professional and business activities including positions with various state medical boards since dr farah has used the hagerstown address for all of his business activities petitioners further argue that the addresses were not changed on their tax returns voter registrations driver’s licenses or vehicle registrations because they still resided in maryland they still owned the hagerstown house they did not believe that changing the address made any difference and they wanted all mail sent to a single address 8in fact petitioners’ residency affected the amount of maryland local income_tax petitioners paid the local income_tax rate imposed on residents of hagerstown is greater than that imposed on residents of berlin see md code ann tax-gen sec lexisnexis respondent argues that petitioners’ lack of affiliation with social organizations in the berlin area indicates that the hagerstown house was their principal_residence petitioners were involved in the rotary club the northwood swim club the ymca and the maryland symphony orchestra while living in hagerstown the record indicates petitioners discontinued affiliation with the hagerstown organizations in petitioners did not become involved with similar organizations in berlin petitioners explain that they did not join a swim club in berlin because they lived on the water furthermore they did not join similar organizations because dr farah spent a great deal of time traveling and ms farah spent much of her time caring for her daughter for the foregoing reasons we hold on the preponderance_of_the_evidence that the berlin house was ms farah’s principal_residence from date through date and that the berlin house was dr farah’s principal_residence from date through date therefore petitioners have each met the 2-year use requirement of sec_121 and are entitled to exclude up to dollar_figure of the gain from the sale of the berlin house 9the parties dispute whether the purchase_price of the berlin house was dollar_figure as respondent contends or dollar_figure as petitioner contends the parties stipulated that in addition to the purchase_price of the property petitioners are entitled to continued the south point road lot having decided that the gain on the sale of berlin house was excludable under sec_121 we now must determine whether the gain on the adjacent south point road lot is also excludable generally gain from the sale_or_exchange of vacant land is not excludable under sec_121 unless-- a the vacant land is adjacent to land containing the dwelling_unit of the taxpayer’s principal_residence b the taxpayer owned and used the vacant land as part of the taxpayer’s principal_residence c the taxpayer sells or exchanges the dwelling_unit in a sale_or_exchange that meets the requirements of sec_121 within years before or years after the date of the sale_or_exchange of the vacant land and d the requirements of sec_121 have otherwise been met with respect to the vacant land sec_1_121-1 income_tax regs respondent contends that the south point road lot was owned by the family_partnership and therefore petitioners are not entitled to exclude the gain under sec_121 petitioners continued an increase in basis of dollar_figure with respect to the cost of improvements taxes and settlement charges accordingly the adjusted_basis of the berlin house at the time of sale was either dollar_figure or dollar_figure the parties stipulated that petitioners received net sales proceeds of dollar_figure therefore petitioners realized a capital_gain of either dollar_figure or dollar_figure on the sale of the berlin house as both of these amounts are less than the dollar_figure exclusion we need not decide the basis of the berlin house advance two theories to support their argument that they owned the property first petitioners argue that the partnership was never fully implemented and therefore should be disregardeddollar_figure petitioners argue alternatively that the partnership distributed the south point road lot to petitioners in as we determine that petitioners failed to meet their burden of proving that they owned the property we need not address whether petitioners have met the other requirements of sec_121 see also sec_1 b i income_tax regs all relevant documentary_evidence shows that when the south point road lot was sold in the seller was the family_partnership petitioners essentially ask us to apply the substance_over_form_doctrine they argue that we should disregard the form of the transaction sale by the partnership and look instead to the purported substance of the transaction sale by petitioners 10petitioners do not argue that the family_partnership should be disregarded as the term is used in sec_301 a proced admin regs which provides that a noncorporate entity with a single owner can elect to be disregarded as an entity separate from its owner rather petitioners argue that the family_partnership was an alternative means for petitioners to hold the property in joint_tenancy and therefore we should look past the partnership to its purported substance if a residence is owned by a single-owner entity that is disregarded for federal tax purposes under sec_301_7701-3 proced admin regs the owner is treated as owning the residence for purposes of the sec_121 ownership requirement sec_1_121-1 income_tax regs as the family_partnership has multiple owners it may not be disregarded under sec_301_7701-3 proced admin regs we have observed that ‘the taxpayer may have less freedom than the commissioner to ignore the transactional form that he has adopted ’ 87_tc_1417 quoting 59_tc_760 n in applying the substance_over_form_doctrine we are concerned with the intentions of the parties at the time of the transaction 87_tc_533 to prevail the taxpayer must provide objective evidence that the substance of the transaction is in accord with the position argued by the taxpayer rather than the form set forth by the relevant documents id pincite furthermore for substance as opposed to form to control the tax consequences of a transaction the taxpayer must establish the claimed substance of the transaction under a heightened burden_of_proof 111_tc_105 ill power co v commissioner supra pincite the strong_proof standard requires the taxpayer to present more than a preponderance_of_the_evidence in support of his characterization of the transaction ill power co v commissioner supra pincite n petitioners argue that although the south point road lot was purchased by the family_partnership the partnership was never fully implemented and therefore it should be disregarded however petitioners stipulated that the family_partnership was formed they stipulated that the partners were petitioners and two of their children and that the partnership purchased the south point road lot petitioners argue that because their children did not sign the partnership_agreement contribute to the partnership and that the partnership did not register with the state or receive an employee identification_number the partnership was not fully implemented in determining whether a partnership exists under maryland law the controlling factor is the intent of the partners to create a partnership cohen v orlove a 2d md petitioners admit they intended to form a partnership to insulate the property from attachment by judgment creditors their minor children were central to that goal because petitioners believed partial ownership by the children would make the property less susceptible to attachment by judgment creditors although petitioners’ children did not make contributions to the partnership partnerships that are created by gift may be recognized for federal tax purposes see sec_704 sec_1_704-1 income_tax regs that the partnership never registered with the state of maryland nor obtained an employee identification_number is not dispositive at all relevant times petitioners represented that the property was held by the family_partnership it was not until receipt of the notice_of_deficiency that they began to hold themselves out as the owners of the property therefore we hold that petitioners have failed to meet their burden of proving that the family_partnership was not fully implemented and should be disregarded petitioners argue alternatively that the family_partnership distributed the property to them in in support of their position petitioners introduced into evidence a document purporting to assign the property to petitioners as tenants_by_the_entirety the document is not a deed the purported transfer was not recorded and thus record title to the south point road lot remained with the family_partnership until its sale in the property was never titled in petitioners’ names therefore property_tax bills always listed the owner of the property as the family_partnership similarly the listing agreement and the form hud-1 settlement sheet listed the owner as the family_partnership not petitioners petitioners argue that the property was transferred to themselves to facilitate a refinancing of the south point road lot and the berlin house because the lender required the property be held by petitioners individually however the record indicates that after petitioners used the proceeds of the refinancing to pay off the respective purchase loans there was no longer a mortgage on the south point road lot the only mortgage was on the berlin house furthermore it is unlikely a lender would require a change in ownership but not require that the change be reflected by recordation of a deed of transfer maryland law recognizes that ownership of property may be either formally or informally separated from title to property vlamis v de weese a 2d md however we cannot treat lightly the formal manner in which property is held lest we subject legal titles to unnecessary uncertainties and complicate the administration of law estate of rosenblatt v commissioner tcmemo_1977_12 petitioners had approximately years in which to record the change in ownership of the south point road lot but they did not petitioners contend they had been the owners of the lot since however when selling the property they listed the family_partnership as its owner it was not until petitioners realized ownership of the property through the family_partnership produced adverse tax consequences that they held themselves out as the owners of the property petitioners were free to organize their affairs as they chose nevertheless having done so they must accept the tax consequences of their choices whether contemplated or not see 417_us_134 for the foregoing reasons we hold that petitioners have failed to meet their burden of proving they were the owners of the south point road lot as they did not own the south point road lot petitioners are not entitled to exclude the gain on its sale under section dollar_figure allied marine sys inc v commissioner tcmemo_1997_101 affd without published opinion sub nom gibbons v commissioner 155_f3d_558 4th cir c penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of the rules or regulations although the commissioner bears the initial burden of production and must come forward with sufficient evidence showing it is appropriate to impose an accuracy-related_penalty the taxpayer bears the burden_of_proof as to any exception to the penalty see sec_7491 rule a 116_tc_438 in order to meet the burden_of_proof a taxpayer must present evidence sufficient to persuade the court that the commissioner’ sec_11the parties have stipulated that the sale of the south point road lot resulted in a gain of dollar_figure in accordance with the partnership_agreement petitioners had a combined percent profits interest in the family_partnership therefore there is a taxable gain to petitioners of their distributive_share of the gain in the amount of dollar_figure as the family_partnership qualifies under the small_partnership_exception to the partnership audit and litigation procedures secs respondent was not required to issue a notice of final_partnership_administrative_adjustment to the family_partnership sec_6231 determination is incorrect higbee v commissioner supra pincite petitioners failed to keep adequate_records related to their business_expenses claimed highly inflated deductions misreported the gain from the sale of the berlin house and failed to report the substantial gain from the sale of the south point road lot therefore respondent has met his burden of production an accuracy-related_penalty is not imposed on any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and in good_faith 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to qualify for this exception a taxpayer must prove by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioners argue that they sought professional tax_advice for the preparation and filing of their return petitioners presented no evidence of the competence or expertise of their return preparers therefore petitioners have failed to meet the first prong of the neonatology test see g kierstead family holdings trust v commissioner tcmemo_2007_158 petitioners further argue that they provided their return preparers with all their raw financial data petitioners’ return listed the amount_realized on the sale of their residence as dollar_figure and the adjusted_basis as dollar_figure neither of these numbers is accurate the gross_proceeds were dollar_figure the net_proceeds were dollar_figure and the adjusted_basis was either dollar_figure or dollar_figure furthermore the return did not report any amount with respect to the dollar_figure of gross_proceeds received from the sale of the south point road lot considering these major errors and omissions either petitioners failed to provide their preparers with the necessary information or the preparers lacked the expertise to properly file a federal_income_tax return because petitioners failed to prove they reasonably relied on a competent tax professional and because they failed to assert any other basis for relief we hold that petitioners are liable for an accuracy-related_penalty under sec_6662 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
